Citation Nr: 1015434	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
keloid scarring due to acne.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches, to include as secondary to keloid scarring due to 
acne.

3.  Entitlement to service connection for arthritis of the 
cervical spine, to include as secondary to keloid scarring 
due to acne.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
November 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from April 2005 and March 2007 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

In February 2010, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.

The issue of entitlement to service connection for a 
psychiatric disorder, to include as secondary to keloid 
scarring due to acne, has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 2006 statement, the Veteran noted that he had 
received treatment for the disabilities on appeal at VA 
facilities located in Tallahassee, Lake City, and Decatur.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, on remand, the RO must obtain all outstanding 
pertinent medical records from the above VA facilities, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.  With 
respect to the Veteran's claim to reopen, as the referenced 
VA records could be relevant to the claim and are considered 
in the possession of VA adjudicators, a remand is necessary 
to obtain these records prior to addressing whether new and 
material evidence has been submitted sufficient to reopen the 
previously denied claim.  

The Veteran testified during his February 2010 hearing that 
he received treatment pertaining to his claim for cervical 
spine arthritis during the 1980s with a private physician.  
He was unable to recall the name of the doctor, and was 
unsure if these treatment records were associated with the 
claims folder.  He also testified that he could provide such 
records if they were not included in the claims folder.  Upon 
remand, the Veteran should be contacted and asked to provide 
the private records referenced in his February 2010 
testimony.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that if 
he provide records of the private medical 
treatment pertaining to his cervical 
spine arthritis referenced in his 
February 2010 testimony.  If unable to 
submit the records himself, the Veteran 
should provide the name, address, and 
dates of treatment or examination of the 
identified private physician along with 
proper authorization to allow VA to 
obtain any available records on his 
behalf.  If necessary, the  RO should 
request copies of the records of such 
identified treatment or examinations 
which are not currently of record.

2.  Obtain records of treatment from the 
Tallahassee, Lake City, and Decatur VA 
facilities referenced by the Veteran in 
his November 2006 statement. 
3.  Readjudicate the claims in light of 
all the evidence of record.  If any 
benefit remains denied, a supplemental 
statement of the case should be issued.  
A copy should be provided to the Veteran 
and his representative, and they should 
be afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



